ORDER
PER CURIAM:
On April 24, 1997, the appellant filed a Notice of Appeal (NOA) as to a January 15, 1997, Board of Veterans’ Appeals (Board) decision that denied 21 claims. On November 8, 1999, the Clerk received a letter from the appellant, through counsel, stating: “I believe the September 24, 1999, decision from the [Department of Veterans Affairs (VA)] regional office [(RO)] resolves all issues on appeal. If you should have any questions, please do not hesitate to contact my office.” Attached thereto is a September 24, 1999, letter from the VARO to the appellant and an August 22, 1999, RO decision.
On consideration of the foregoing, it is
ORDERED that, not later than 20 days after the date of this order, the appellant show cause why the Court should not (1) construe his November 8, 1999, letter as a motion to withdraw his NOA and (2) grant that motion as so construed and dismiss the appeal. Failure by the appellant to respond in a timely manner to this order will lead to the dismissal of this appeal without further notice.